UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6059


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LINWOOD COLA PARKER, a/k/a Lenny,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:07-cr-00068-RBS-JEB-1)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Linwood Cola Parker, Appellant Pro Se.     Gurney Wingate Grant,
II, Assistant United States Attorney, Richmond, Virginia; Darryl
James   Mitchell,  Assistant   United   States  Attorney,  Scott
Christopher Alleman, Blair C. Perez, OFFICE OF THE UNITED STATES
ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Linwood       Cola     Parker       seeks    to    appeal           the    district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28   U.S.C.A.      § 2255    (West       Supp.          2012)       motion,    and

dismissing it on that basis.               The order is not appealable unless

a     circuit     justice        or      judge      issues          a     certificate          of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                         A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this        standard       by         demonstrating             that

reasonable      jurists       would      find     that        the        district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief        on   procedural         grounds,          the         prisoner       must

demonstrate       both    that     the    dispositive         procedural             ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Parker has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.

            Additionally,          we    construe    Parker’s            notice       of   appeal

and    informal      brief    as   an     application         to        file    a     second   or

                                            2
successive § 2255 motion.              United States v. Winestock, 340 F.3d
200, 208 (4th Cir. 2003).                 In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) newly discovered evidence, not previously

discoverable        by   due    diligence,       that    would      be     sufficient       to

establish      by    clear      and   convincing         evidence        that,      but    for

constitutional error, no reasonable factfinder would have found

the   movant    guilty         of   the    offense;      or   (2)      a    new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                 28 U.S.C.A.

§ 2255(h) (West Supp. 2012).                   Parker’s claims do not satisfy

either of these criteria.                 Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions        are     adequately     presented        in     the     materials

before   this       court   and     argument     would    not    aid       the    decisional

process.



                                                                                   DISMISSED




                                             3